EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Applicant’s Amendments
The amendments made in the claims in the Amendment filed April 18, 2022 have been received and considered by Examiner.

Examiner’s note on Restriction Requirement mailed April 8, 2022
Examiner notes that Applicant’s replacement of “substitute” with “substrate” in line 2 of claim 1 in the Amendment filed April 18, 2022 renders the Restriction Requirement mailed April 8, 2022 moot (and therefore the Restriction Requirement mailed April 8, 2022 is withdrawn).

Examiner’s notes on Species Election Requirements in Restriction Requirement mailed April 21, 2021
Examiner notes, in regard to Genus A, since “paper substrate” is recited in sole independent claim 1, only species A(i), “paper substrate or layer”, is recited and required in the current claims.
In regard to Genus B, while species B(iv) was elected, all species have been examined for patentability and rejoined.


WITHDRAWN REJECTIONS
The 35 U.S.C. 112(b) rejection of claim 22 has been withdrawn due to Examiner’s reconsideration. It is clear within the context of the application and the art of the application that “soft” refers to a soft package, a package that is not hard. 
The 35 U.S.C. 103 rejection of the claims as being unpatentable over Yamane et al. (US 2008/0107847) has been withdrawn due to Examiner’s reconsideration. One of ordinary skill in the art would not have had any way of knowing or expecting that the particular multilayer films of Yamane et al. having an oxygen permeability of 8 ml/m2*day*atm or less at a temperature of 23℃ and a relative humidity of 80% would necessarily have an oxygen permeability of 10 ml/m2*day*atm or less at a temperature of 23℃ and a relative humidity of 0% (or that such a permeability at a temperature of 23℃ and a relative humidity of 0% would be obtainable), nor would there have been a reasonable expectation of success that that would be the case. MPEP 2143.02 (obviousness requires a reasonable expectation of success).

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for the Examiner’s amendment was not sought because the Examiner’s Amendment (1) corrects claims 14 and 15 being dependent upon cancelled claim 9: claims 14 and 15 depended upon claim 9 prior to the current Amendment, and since the subject matter of claim 9 is now in claim 1, claims 14 and 15 must depend upon claim 1 (there is also no indication that Applicant intended to cancel claims 14 and 15) and (2) the claims drawn to the withdrawn species in Genus B (claims 18, 20 and 21) have been rejoined as having been examined for patentability upon the elected species B(iv) having been found allowable.

The application is amended as follows:

In claim 14, line 1, replace “claim 9” with -- claim 1--.

In claim 15, line 1, replace “claim 9” with -- claim 1--.

Rejoin claims 18, 20 and 21.

Allowable Subject Matter
Claims 1-6, 10-12 and 14-22 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
		In regard to independent claim 1, the prior art of record fails to teach or suggest a barrier material as claimed having all structural, compositional and property limitations: a search of the prior art did not uncover any reference that, alone or in combination with another reference/s, teaches or suggests such a barrier material as claimed, including such a barrier material having the claimed layer structure, where the total degree of biomass of the barrier material is 50% or more, where the gas barrier layer comprises a water-soluble polymer and a surfactant, and where the oxygen permeability of the barrier material is 10 ml/m2*day*atm or less at a temperature of 23℃ and a relative humidity of 0%. Examiner notes that the presence of a surfactant in a polymeric layer is known to decrease the barrier capability of the layer (see, for example, USPN 5,897,411 [col. 2, lines 31-36 and col. 4, lines 28-32], USPN 6,306,519 [col. 1, lines 45-50] and US 2010/0112226 [abstract]), and therefore, there would be no reasonable expectation of success to one of ordinary skill in the art of obtaining a multilayered barrier material as claimed having a low oxygen permeability of 10 ml/m2*day*atm or less at a temperature of 23℃ and a relative humidity of 0%, in adding a surfactant to the water-soluble polymer. Close prior art Yamane et al. (US 2008/0107847) does not teach or suggest inclusion of a surfactant in any of the layers. Additionally, one of ordinary skill in the art would not have had any way of knowing or expecting that the particular multilayer films of close prior art Yamane et al. (US 2008/0107847) having an oxygen permeability of 8 ml/m2*day*atm or less at a temperature of 23℃ and a relative humidity of 80% would necessarily have an oxygen permeability of 10 ml/m2*day*atm or less at a temperature of 23℃ and a relative humidity of 0% (or that such a permeability at a temperature of 23℃ and a relative humidity of 0% would be obtainable), nor would there have been a reasonable expectation of success that that would be the case. MPEP 2143.02 (obviousness requires a reasonable expectation of success).

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier, can be reached at 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER AUGHENBAUGH/Primary Examiner, Art Unit 1788